Citation Nr: 1717727	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-26 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right elbow disorder. 

2. Whether new and material evidence has been received to reopen a claims for service connection for hearing loss and tinnitus. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  

5, Entitlement to service connection for a psychiatric disorder, to include as secondary to a right elbow disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1971.

The Veteran's claims come before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and Denver, Colorado.  The Los Angeles RO otherwise has jurisdiction of the claim 

In May 2015 the Veteran had a hearing with a Veterans Law Judge who is no longer at the Board.  Also, in March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  Transcripts of these hearings are associated with the Veteran's claims file.  

In August 2015, the Board remanded the issues of entitlement to service connection for a right elbow disorder and bilateral hearing loss.  

Before reaching the merits of the claim for hearing loss and tinnitus, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed this issue on the title page accordingly.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issues of entitlement to service connection for a right elbow disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for service connection for tinnitus and for hearing loss was denied by a September 2011 rating decision, and no notice of disagreement was filed for the denial. 

2. Evidence received subsequent to the September 2011 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims.  

3. Sensorineural hearing loss was not manifested during service or within a year of separation from service, and the evidence preponderates against finding that the Veteran's current bilateral sensorineural hearing loss is etiologically related to his active service, to include in service noise exposure. 

4. Complaints of tinnitus were not documented in service or within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to his active service, to include in service noise exposure.  



CONCLUSIONS OF LAW

1. The September 2011 rating decision which denied a claim for service connection for tinnitus and hearing loss is final.  38 U.S.C.A. § 7105 (b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2016). 

2. New and material evidence has been received since the September 2011 rating decision, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3. The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; that the claimant is expected to provide; and that VA will obtain on his behalf.

VA satisfied its duty to notify the Veteran pursuant to the VCAA.  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notices in February and March 2011, prior to the initial adjudication and readjudication of the claim in a statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  

The Veteran was also provided with VA examinations multiple times, the latest in September 2015.  The examination is adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

New and Material Evidence and Service Connection Claim: 

As the Board is granting the application to reopen, further discussion of the VCAA is unnecessary with regard to the petition to reopen the claims for tinnitus or hearing loss.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  As for the tinnitus and hearing loss claims on the merits, the RO already considered the evidence of record at the time it issued a rating decisions in which it reopened and denied the claims therein.  As the matters have been developed on the merits at the RO there is no prejudice in the Board's proceeding.  Bernard v. Brown, 4 Vet.App. 384, 390 (1993); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed.Cir. 1996).  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. New and Material Evidence

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2016).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

For the tinnitus and hearing loss claims, the last prior final denial was in the September 2011 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  Therefore, the Board looks to the evidence submitted since September 2011 for new and material evidence. 

Evidence received since the September 2011 rating decision is new and material and the claims for entitlement to service connection for tinnitus and hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

Here, the statement in support of claim submitted in March 2014 is new and material.  In the statement, the Veteran reported that he was not required to wear hearing protection during the basic training, and that he experienced pain and ringing in his ears after a drill instructor yelled in his ears during a training.  This evidence is material because it is offered to support his claim for the in-service incident; lack of support for this element was the reason for RO's denial of his original claim, and thus, it raises a reasonable possibility of substantiating the claim.  Therefore, the petition to reopen the claim due to new and material evidence is granted for the tinnitus service connection claim.  Additionally there is a private opinion suggesting that the hearing loss may be related to service, and that reopens that claim for hearing loss.

III. Service Connection

Legal Principles: 

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2016).  Sensorineural hearing loss and tinnitus can be service-connected on such a basis because high frequency sensorineural hearing loss, is an organic disease of the nervous system and.  See Memorandum, "Characterization of High Frequency Sensorineural Hearing Loss," Under Secretary for Health (October 4, 1995).  Tinnitus may also be considered for presumptive service connection on the same basis.  Fountain v. McDonald, 27 Vet.App. 258, 271 (2015).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2016).  

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background:

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran indicated during the March 2016 Travel Board hearing that he had ringing in his ears within 6 months of separation from service.  

The Veteran's service treatment records disclose evaluations of his hearing acuity, by audiometric examination, at an entrance examination conducted in December 1969.  The Veteran's hearing was tested at 500, 1000, 2000, 3000, and 4000 Hertz (Hz).  In the right ear, his hearing acuity thresholds were 15, 10, 10, and 15 decibels (dB).  In the left ear, his hearing acuity thresholds were 10, 10, 10, and 5 dB.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss.  

According to the Veteran's military personnel records and statements, his primary occupation was a seaman in a minesweeper and occasionally worked in the engine room.  The Veteran stated that he had a pop in his ear during his firearms training.  He experienced stuffiness and sometimes had difficulty in comprehending when someone was talking.  He also noted that a drill instructor yelled at his ears during a training, which caused some ringing afterwards.  

Upon his discharge from service in February 1971, the Veteran underwent a whisper test whose results were 15/15 for both ears.  He again did not report any hearing problems.  

The Veteran reported during a July 2014 VA examination that after discharge, he worked in a warehouse on and off for 10 years and later as a machine operator for 10 years and that he had not worked since 2009.  Also during a March 2016 Travel Board hearing, the Veteran reported that he worked at VA as a file clerk and also worked at warehouse where he operated forklifts.  

The earliest year of any record indicating hearing loss after separation in the Veteran's claims file is 1995.  In August 2011 statement, the Veteran reported that he was given a pre-employment physical examination in 1995 before working at a chemical company and was told that he had hearing loss.  But he did not think it was important and so did nothing.  

But in summer 1999, as indicated in a VA medical note (dated in August 1999) at ELA Clinic Nursing Assessment, the Veteran received the last hearing exam "a week ago at private MD" in 1999 and no problems were found.  

During a March 2016 Travel Board hearing, the Veteran testified that he did not seek medical treatment during service because he was told that it would go away.  Indeed, the record confirms that he sought medical care for his hearing problems for the first time in 2011 when he knew he had access to healthcare at VA.  

The Veteran visited a VA Community-Based Outpatient Clinic (CBOC) for bilateral ear lavage in June and July 2011.  The VA primary care physician noted in June 2011 that the Veteran had been putting liquid in ears for wax and had been using Q-tips.  The doctor observed minimal cerumen with abrasion on canal from Q-tips on the right and impacted cerumen on the left.  On July19, 2011, the wax in his ears was cleaned up and he was referred to audiology consult.  

Shortly after the Veteran's ear lavage, VA audiology consultation was conducted at Loma Linda VAMC on July 21, 2011.  The consultation note shows normal hearing in the range from 250 - 2000 Hz sloping to moderate hearing loss for the right ear and a normal hearing in the range from 250 - 2000 Hz sloping to a severe hearing loss for the left ear.  He also reported difficulty in hearing and understanding speech for the past 15 or so years.  The History section of the consultation note indicates that the Veteran's tinnitus was intermittent in both ears, but mainly in left side for the past 15 or so years.  Further, the Veteran reported occupational noise exposure at a chemical company which required hearing protection.  

The Veteran was first afforded a VA examination in July 2014.  At that time, the Veteran's pure tone thresholds in decibels were as follows:  

Frequency                 Left           Right
500 Hz                        20              20
1000 Hz                      20              20
2000 Hz                      25              25
3000 Hz                      50              45
4000 Hz                      60              50

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 94 percent, bilaterally.

The audiologist examiner reported that she had reviewed the Veteran's claims file, including his entrance and separation exams.  The examiner noted that the audio exam results at the entrance and exit examinations demonstrated normal hearing range.  In particular, the examiner stated that the whisper test performed at the February 1971 discharge exam was grossly within normal limits.  

After evaluating information in VBMS, the Veteran's MOS, and his occupational history, and evaluating the results of the test that she administered, the VA audiologist concluded that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that it would be difficult to attributes Veteran's current hearing impairments solely to the Veteran's military noise exposure without considering other factors which affects hearing loss such as aging, health issue, history of middle ear problems, and noise exposure from occupational and recreational activities 43 years after his military service.

More specifically, the examiner cited an article titled "Prevalence and Degree of Hearing Loss among Males in Beaver Dam Cohort:  Comparison of Veterans and Non-Veterans" published in Journal of Rehabilitation Research and Development in 2010.  This article compared the prevalence and degree of hearing loss among male veteran and non-veterans from aged 49 to 92 years.  Several auditory measures such as pure tone thresholds, tympanometry, acoustic reflexes, and word recognition were used to test the hypothesis that there was a higher prevalence of hearing loss for among veterans compared with non-veterans due to noise exposure experienced in the military service.  The authors of this study concluded that "hearing loss in the auditory domains of pure tone thresholds, word recognition in quiet, and word recognition in competing messages increased with age but were not significantly different for the veterans and the non-veterans."  Wilson RH, Noe CM, Cruickshanks KJ, Wiley TL, Nodahl, DM. "Prevalence and degree of hearing loss among males in Beaver Dam cohort: Comparison of veterans and non-veterans," Journal of Rehabilitation Research and Development. (2010);47(6):505-520.  The VA examiner explained that essentially veterans and non-veterans were equally likely to have hearing loss and the degree of hearing loss was likely to increase or worsen with age.  

As for tinnitus, the examiner concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss because tinnitus was known to be a symptom associated with hearing loss.  The examiner attributed the Veteran's current tinnitus more to ear infection "6 months ago" with antibiotics treatment because middle ear disease/pathology were known to be associated with tinnitus.   The examiner also reasoned that the Veteran's hearing was reported to be grossly within normal limits for both ears at the discharge exam and review of military service records did not show complaint or treatment of hearing loss or tinnitus during active service or at separation.

September 2015 VA examination was conducted by an audiologist different from the July 2014 examiner.  This examiner noted that the Veteran had reported he did not participate in combat activity; his duties during military service consisted of seaman maintenance and working in engine room; he fired weapons with both hands without any hearing protection; and he did not require a hearing conservation program.  The examiner, however, reached the same conclusion as in the previous exam that the Veteran's hearing loss was not as likely as not caused by or a result of an event in military service.  As a rationale, the examiner cited a study by the Institute of Medicine (September 2005) which stated that there is no scientific basis for delayed onset of noise-induced hearing loss where hearing was normal at discharge and causally attributable to military noise exposure 20-30 years later.  In addition, this examiner also cited the 2010 article about positive association between age and hearing loss, as in the previous July 2014 VA exam.  In light of the Veteran's medical records as well as his occupational history since discharge from service, this examiner concluded that it was difficult to attribute this hearing impairment solely to the trauma suffered during military service and not to consider other factors such as aging and noise exposure from occupational activities after military service.  

As for tinnitus, the September 2015 examiner also concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss because tinnitus was known to be a symptom associated with hearing loss.  The examiner found no record of tinnitus complaint by the Veteran during military service.  Also, according to the medical note dated on August 1999, his hearing was normal until that time.  His job duty was a seaman, and machine operator was his civilian job and he has noise exposure in his civilian job in a chemical company.  For those reasons, the examiner concluded that the Veteran's tinnitus was less likely than not due to military noise exposure.  This conclusion agrees with the one made by the examiner in the July 2014 VA examination.  


Analysis: 

The Veteran has a current diagnosis of hearing loss and tinnitus as defined by 38 C.F.R. § 3.385.  The September 2015 VA examination audiogram showed auditory thresholds of 40 decibels or greater bilaterally at 4000 Hz.  Consequently, the VA medical examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in her ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the Veteran was competent as to the ringing in his ears because ringing in the ears is capable of lay observation).  Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability.

The Board also agrees that the Veteran was likely exposed to some loud noise while in service, particularly during the firearms training and in the engine room of the minesweeper.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(d) (2016).  Accordingly, the Board finds that the Veteran was exposed to noise in service.  

A preponderance of the evidence shows, however, that the Veteran's hearing loss and tinnitus are not related to service.  The Board finds reasoning in both the July 2014 and September 2015 examinations highly probative as audiologist examiners on both occasions conducted a detailed review of the evidence, provided a fully supported rationale-aging factor in hearing loss and less likelihood of late onset of hearing loss -consistent with the evidence, and considered the Veteran's claims regarding in-service noise exposure. 

The Veteran stated that he was told that he had hearing loss during a pre-employment physical in 1995 before working at a chemical company.  He provided this fact to a medical professional during his July 2011 visit to a VA clinic.  Consistent to this fact, the Veteran also reported during this visit that he had difficulty in hearing and understanding speech for the past 15 or more years.   

This is not consistent with the Veteran's position that he had hearing loss and tinnitus during service or within 6 months after separation in 1971.  

In light of this inconsistency, the Board places greater probative weight to the Veteran's report to the VA medical professional in July 2011, as it was made in the context of seeking appropriate medical treatment rather than the later context of seeking VA compensation. 

The Veteran was discharged from service in February 1971 and his hearing thresholds were normal at that time.  Importantly, there are no records indicating any hearing problems until at least 1995, which is not substantiated by medical records.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the fact that the Veteran did not submit a claim for service connection for hearing loss and tinnitus until June 2011, nearly 40 years after separation from service, may be considered as a factor in resolving the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999). 

The U.S. Court of Appeals for Veterans Claims (CAVC) held in Fountain v. McDonald, for the claim for service connection for tinnitus as in here, that absence of medical evidence to corroborate the Veteran's lay statement is not sufficient in itself to make a negative conclusion.  Fountain v. McDonald, 27 Vet.App. 258, 272-72 (2015).  Here, however, this case is distinguishable from Fountain because the veteran in Fountain had already been entitled to service connection for his hearing loss unlike in this case.  

The Board concludes that there is otherwise no probative evidence indicating existence of compensable hearing loss or tinnitus within one year of separation from service, nor is there evidence, aside from the Veteran's statements and the absence of medical records documenting complaints of hearing problems or tinnitus until 2011, indicating continuity of symptomatology since service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Therefore, the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt.  Since the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply.  38 U.S.C.A. § 5107 (West 2014).


ORDER

As new and material evidence has been received, the claims of entitlement to service connection for tinnitus and hearing loss are reopened.  The appeal is allowed to this extent.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Regarding the claim for service connection for a right elbow disorder, an August 2015 remand directed the AOJ to obtain the Social Security Administration (SSA) records.  The Veteran indicated he was awarded benefits primarily secondary to this disability.  The evidence indicates that the AOJ has requested the records from SSA in March 2016.  However, the Veteran's claims file does not contain SSA records nor a negative response by the SSA indicating that records are not available.  

As to the claim for an acquired psychiatric disorder, specifically depression, it appears that the issue was inadvertently missed at the time the undersigned had the Travel Board hearing with the Veteran.  The issue appears to have been certified, but not discussed at that hearing.  As a hearing on that issue (and that issue alone) has been requested, it should be scheduled in accordance with applicable procedures.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records, including from SSA and other entities that the Veteran identifies.  All attempts to obtain records should be documented in the claims folder, and a negative response should be included in the folder if records are not available at SSA.  

2. The case should be reviewed on the basis of the additional evidence, including other VA records that are now on file.  If additional examinations or opinions are indicated, they should be obtained.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. Schedule the Veteran for a Travel Board or videoconference hearing on the sole issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include as secondary to a right elbow disorder, in accordance with applicable procedures.  If the appellant no longer desires a hearing on this matter, he should so indicate in writing to the RO and the matter returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


